F|LED

IN 'I`HE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA UCT - 2 2018
BILLINGS DIVISION C|erl<, U S Dlstrict Court
District Of Montana
Bi|lings
UNITED STATES OF AMERICA,
CR 01-65-BLG-SPW

Plaintiff,
vs. ORDER
RAYMOND COTI-IARN,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervision (Doc. 63), pursuant to 18 U.S.C. § 35 83(e)(1) and Fed. R. Crirn. P.
32.1(c)(2), and good cause being shown,

IT IS I-IEREBY ORDERED that the Defendant’s motion is GRANTED.
Raymond Cotharn’s supervision is terminated as of the date of this Order.

The Clerk shall notify the U.S. Probation Oft`lce of the making of this Order.

. r1 i
DATED thls 07_ day of October 2018.

SUSAN P. WATTERS
United States District Judge

